Johnson, J.
Plaintiff in error brings this proceeding in this court by virtue of Section 544, General Code, and seeks to reverse, vacate or modify an order of the Public Utilities Commission which required the reduction of rates for the transportation of bituminous coal in car loads from points in the Hocking coal district to Toledo. Various grounds are relied upon by the plaintiff in all of which it contends that the order complained of is unlawful and unreasonable. Substantially these grounds are the same and present the same questions as were presented in Hocking Valley Ry. Co. v. Public Utilities Commission, ante, 321, this day decided, and for the reasons given in the opinion rendered in deciding that case the order of the Commission in the present case will be affirmed.

Order affirmed.

Nichols, C. J., Jones, Matthias, Wanamaker and Robinson, JJ., concur.